Law Offices of Paul Hastings LLP 55 Second Street San Francisco, California 94105-3441 Telephone(415) 856-7000 Facsimile(415) 856-7100 Internetwww.paulhastings.com January 23, 2013 VIA EDGAR Secretary United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Firsthand Technology Value Fund, Inc. – Registration Statement on Form N-2 File No. 333- Dear Sir or Madam: Enclosed for electronic filing through EDGAR pursuant to the Securities Act of 1933, as amended, on behalf of Firsthand Technology Value Fund, Inc. (the “Registrant”), is the Registrant’s registration statement on Form N-2, including exhibits, relating to the Registrant’s registration of its common stock on a shelf basis for future possible issuances from time to time. Please advise us if we can provide any further information or assistance to facilitate your review.Please direct any comments or questions regarding this filing to the undersigned at (415)856-7007. Very truly yours, /s/ David A. Hearth, Esq. of PAUL HASTINGS LLP Enclosure cc: Kevin M. Landis (w/ enclosures) Kelvin K. Leung, Esq. (w/ enclosures)
